Exhibit 99.1 Annual and Special Meeting of Holders of Common Shares of Talisman Energy Inc. April 30, 2008 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations (Section 11.3) General Business 1(a) Ballot on the nominees for election as directors: Outcome of Vote For Withheld Douglas D. Baldwin 694,934,139 2,187,940 99.69% 0.31% William R.P. Dalton 690,626,922 6,495,087 99.07% 0.93% Kevin S. Dunne 694,789,282 2,332,797 99.67% 0.33% John A. Manzoni 694,899,999 2,222,080 99.68% 0.32% Lawrence G. Tapp 694,909,856 2,212,223 99.68% 0.32% Stella M. Thompson 691,447,303 5,674,776 99.19% 0.81% John D. Watson 694,822,501 2,299,578 99.67% 0.33% Robert G. Welty 694,957,404 2,164,675 99.69% 0.31% Charles R. Williamson 688,925,638 8,196,441 98.82% 1.18% Charles W. Wilson 694,621,597 2,500,482 99.64% 0.36% 1(b) Motion to elect the nominees as directors: Outcome of Vote Carried1 2 The appointment of Ernst & Young LLP, Outcome of Vote Chartered Accountants as auditor: Carried1 Special Business 3 Ballot for the Continuation and Amendment Outcome of Vote of the Shareholder Rights Plan: For Against 606,712,290 54,907,876 91.70% 8.30% Footnote: 1 Vote conducted by a show of hands.
